     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 1 of 11 Page ID #:1234



 1     TRUJILLO & TRUJILLO, APLC
       Robert Trujillo, Esq. (CA SBN 148975)
 2     Melody Trujillo, Esq. (CA SBN 165218)
       41593 Winchester Road, Suite 201
 3     Temecula, CA 92590
       Tel: 951-296-9529
 4     Email: trulaw@trujillo-law.us
 5     Suzanne Skolnick, Esq. (CA SBN 211076)
       2888 Loker Avenue East, Suite 110-F
 6     Carlsbad, CA 92010
       Tel: 760-405-4397
 7     Email: suzanne@skolnicklawgroup.com
 8     Lewis Khashan, Esq. (CA SBN 275906)
       KHASHAN LAW FIRM
 9     38975 Sky Canyon Drive, Suite 201
       Murrieta, CA 9253
10     Tel: (951) 775-7279
       Email:lewis@khashanlaw.com
11
       Attorneys for Plaintiffs
12

13

14

15
                                   UNITED STATES DISTRICT COURT
16
                                  CENTRAL DISTRICT OF CALIFORNIA
17
       MARY H. GARCIA, individually and as)             CASE NO.: 5:18 CV 839 SJO (ASx)
18     successor-in-interest to Estate of Phillip
                                          )
       Soto Garcia, Jr., (Deceased), et al,
                                          )             PLAINTIFFS’ OPPOSITION TO
19                                        )             DEFENDANTS’ MOTION IN
                                          )             LIMINE NO. 1 TO LIMIT TESTIMONY
20                                        )             OF ROGER CLARK
       v.                                 )
21                                        )
       SERGEANT AYALA, et al,             )
22                                        )             Date: June 18, 2019
                              Defendants. )             Time: 9:00 a.m.
23                                        )             Room: 10C
                                          )
24
             Plaintiffs, by and through counsel of record, will and hereby do offer the following
25

26     Opposition to Defendants’ Motion In Limine Number 1 to limit the testimony of Plaintiffs’
27     Expert, Roger Clark.
28
                                             i                              5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 2 of 11 Page ID #:1235



 1     I. INTRODUCTION
 2
             Defendants’ motion to limit Mr. Clark’s testimony goes far beyond merely
 3

 4     prohibiting Mr. Clark from testifying on “legal conclusions” and instead, attempts

 5     improperly to carve out huge portions of Mr. Clark’s testimony by mischaracterizing the
 6
       nature of the testimony. Defendants’ motion should be denied.
 7

 8     II. ROGER CLARK POSSESES THE REQUISITE QUALIFICATIONS TO
       TESTIFY AS AN EXPERT IN THIS CASE.
 9

10           Expert testimony on police practices and the use of force has generally been found

11     to be admissible in cases concerning police misconduct, including when the expert’s
12
       opinion is based on his experience as a police officer or experience with police training
13

14     standards and policies. See, e.g., Smith v. City of Hemet, 394 F.3d 689, 703 (9th Cir. 2005)

15     (en banc) (expert submitted report regarding training of police dogs and police dog
16
       handlers, relying on California’s Peace Officer Standards and Training); Davis v. Mason
17

18     Cty., 927 F.2d 1473, 1484-85 (9th Cir. 1991) (testimony of plaintiffs' police practices expert
19     that officer violated law enforcement standards properly received); Larez v. City of Los
20
       Angeles, 946 F.2d 630, 635, 647 (9th Cir. 1991).
21

22           Here, Mr. Clark is a twenty-seven-year veteran of the Los Angeles County Sheriff’s
23     Department, who retired in 1993 holding a California Peace Officer Standards and Training
24
       (“POST”) Advanced Certificate and having graduated the POST Command College. (Clark
25

26     Report at 34-35.) Mr. Clark also was a line officer at the Los Angeles County Men’s Jail
27     for 18 months and was promoted to Lieutenant and was assigned as Jail Watch Commander
28

                                               1                               5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 3 of 11 Page ID #:1236



 1     and the Facility Training and Logistics Administrator for the jail. (Clark Report at 35.)
 2
       This experience has led other courts to find that Mr. Clark is qualified as an expert in police
 3

 4     training standards and policies. See, e.g., Day v. Cty. of Contra Costa, No. C 07-4335 PJH,

 5     2008 WL 4858472, at *20 (N.D. Cal. Nov. 10, 2008) (“Mr. Clark’s CV and Rule 26 report
 6
       establish that he is generally qualified to testify as to police procedures.”).
 7

 8           The Ninth Circuit also drew from Mr. Clark’s expert report in another published case

 9     involving Police Detective Investigations, Torres, et al v. City of Los Angeles, et al., 540
10
       F.3d 1031,1042-43 (9th Cir. 2008). See also Lopez, 2010 WL 685014, at *5 (“Based upon
11

12     Clark’s report and the submissions of the parties, the Court concludes that Clark’s opinions

13     are sufficiently relevant and reliable to meet the standard of Rule 702. Clark’s reliance
14
       upon the POST standards is not a basis for the exclusion of his testimony.”); Knapps v. City
15

16     of Oakland, 647 F. Supp. 2d 1129, 1177 (N.D. Cal. 2009) (finding that the testimony of
17     Roger Clark, “that Officer Cardoza's use of the carotid hold was unreasonable and excessive
18
       under the circumstances,” “supported the conclusion that the use of this force under these
19

20     circumstances was unreasonable and excessive”). Based on the foregoing, Mr. Clark is
21     eminently qualified to render an expert opinion on police practices in the case at hand.
22
       III. MR. CLARK WILL NOT MAKE LEGAL CONCLUSIONS BUT CAN OPINE
23           ON WHETHER DEFENDANTS’ CONDUCT COMPLIED WITH
24           APPLICABLE PROCEDURES AND RELEVANT LAW.
25           Plaintiffs agree that Mr. Clark (and Defendant’s police practices expert, Mr. Fonzi)
26
       are not permitted to give legal conclusions, however, an opinion is not objectionable just
27

28     because it embraces an ultimate issue. See Fed. R. Evid. 704(a). Indeed, the Ninth Circuit

                                                2                                5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 4 of 11 Page ID #:1237



 1     has unequivocally held that an “expert may give his opinion even if it embraces an ultimate
 2
       issue to be decided by the jury.” U.S. v. Rogers, 769 F.2d 1418, 1425 (9th Cir. 1985). Here,
 3

 4     Mr. Clark should be permitted to testify regarding whether Defendants’ conduct comported

 5     with POST standards and/or federal or state law because, to the extent that Defendants are
 6
       trained on POST standards and what federal and state law permits when an officer uses
 7

 8     force, that training is relevant to whether their actions were objectively reasonable.

 9           Mr. Clark may, within the scope of his expertise opine as to whether defendants
10
       complied with applicable procedures at the time of the incident. See Smith v. City of Hemet,
11

12     supra at 702 (citing expert testimony on “whether the officers’ conduct comported with law

13     enforcement standards,...rel[ying] upon California’s Peace Officer Standards and
14
       Training”); Cooke v. City of Stockton, 2017 WL 6447999, at *5 (“Clark may within the
15

16     scope of his expertise opine as to whether defendants complied with applicable procedures
17     on the night of the incident”). “A witness may refer to the law in expressing an opinion
18
       without that reference rendering the testimony inadmissible. Indeed, a witness may
19

20     properly be called upon to aid the jury in understanding the facts in evidence even though
21     reference to those facts is couched in legal terms.” Hangarter v. Provident Life and Acc.
22
       Ins. Co., 373 F.3d 998, 1017 (9th Cir. 2004). Consistent with the limitation on not offering
23

24     legal conclusions, Mr. Clark “may testify as to the forceful alternatives [the defendants] had
25     available and what reasonably well-trained officers are taught regarding when they may use
26
       force.” See, e.g., Colbert v. Cty. of Kern, No. 1:13-cv-01589-JLT, 2015 WL 8214204, at
27

28     *2 (E.D. Cal. Dec. 8, 2015). See also Cotton v. City of Eureka, Cal., No. C 08-04386 SBA,

                                               3                               5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 5 of 11 Page ID #:1238



 1     2010 WL 5154945, at *19 (N.D. Cal. Dec. 14, 2010) (denying Defendants' motion in limine
 2
       to preclude Mr. Clark from offering opinions regarding Defendants failure to comply with
 3

 4     policies, POST standards and the law.)

 5           Here, Defendants’ motion seeks to bar all testimony from Mr. Clark regarding POST
 6
       standards (See Def. MIL #1, pp. 6 & 13-14); any references to state law (Def. MIL #1, pg.
 7

 8     10-11) and any references to federal law (Def. MIL#1, pp. 11-12). As referenced above,

 9     those factors/standards are the very things other courts have allowed expert testimony on
10
       previously. Moreover, like POST standards, to the extent that Penal Code statutes, state
11

12     and federal law are things which are taught to officers as part of their training and which

13     guide their conduct when reacting with the use of force, Mr. Clark should similarly be
14
       permitted to reference those standards and laws as part of the officers’ training and the
15

16     factors to consider in determining whether the use of force was reasonable.
17     IV.   MR. CLARK HAS NOT MADE ANY CREDIBILITY DETERMINATIONS.
18
             Defendants argue that Mr. Clark makes so-called improper credibility
19

20     determinations. First, Mr. Clark’s report makes it clear that he is not offering any opinions
21     as to credibility of the witnesses. (Clark Report at pg. 1) Defendants next argue about
22
       disputed facts as being indicative that Mr. Clark has made credibility determinations. The
23

24     contention lacks merit. First, Mr. Clark notes that he has reviewed the video of the cell
25     extraction (Clark Report at pg. 4). Contrary to Defendants’ assertion that Mr. Clark omits
26
       evidence unfavorable to Plaintiffs, Mr. Clark noted in his report that water was available to
27

28     Mr. Garcia at the cell sink in the sobering cell. (Clark Report at p. 8). He also notes that

                                              4                               5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 6 of 11 Page ID #:1239



 1     Mr. Garcia was continuously “agitated” during his confinement (Clark Report at p. 8). He
 2
       also notes that Mr. Garcia was banging his head on the cell wall and standing on the privacy
 3

 4     wall pulling at a ceiling light fixture. (Clark Report at p. 8). Thus, Defendants cannot

 5     plausibly state that Mr. Clark has ignored Mr. Garcia’s conduct which led to the cell
 6
       extraction. Defendants then quibble with Mr. Clark’s statement that no range of motion
 7

 8     was provided to Mr. Garcia, but admit within the same sentence that “deputies tried to

 9     provide range of motion…but were unable to do so because of decedent’s actions”.
10
       (Emphasis added, Def Motion in Limine #1, pg 7).
11

12           Furthermore, Mr. Clark has not misstated the evidence concerning Mr. Garcia’s

13     conduct when he approached the open cell door after the grenade was thrown at Mr.
14
       Garcia’s feet – there is video upon which Mr. Clark relied – which shows Mr. Garcia at the
15

16     threshold of the cell door with his hands on his head. Indeed, at least one defendant testified
17     that Mr. Garcia “had his hands up” “near his head”. On the issue of the carotid hold, an
18
       “attempted” carotid hold certainly can’t be construed fairly to mean that no carotid hold
19

20     occurred at all - which is what the defense would like all to believe. Defendants therefore
21     seek to prohibit Mr. Clark from discussing anything about police practices and standards in
22
       general concerning carotid holds as if the “attempted” hold never occurred. Here, the
23

24     defendant responsible for the “attempted” carotid hold found it significant enough to
25     document in his use of force report. Thus, it is entirely proper for Mr. Clark to give
26
       testimony regarding the propriety of using (or attempting to use) that type of hold.
27

28           Mr. Clark did not “make up” evidence as Defendants assert. The information

                                               5                               5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 7 of 11 Page ID #:1240



 1     regarding locating the transport van and what information was provided to hospital staff
 2
       was obtained during Defendant Tesillo’s deposition and summarized for Mr. Clark because
 3

 4     the deposition transcript was not yet available at the time Mr. Clark prepared his report. As

 5     far as the weight imposed on Mr. Garcia during the extraction goes – Mr. Clark’s estimate
 6
       was not baseless. He notes in his report that it is an approximation and based on the
 7

 8     collective weight of 7 deputies. The deputies admitted in their use of force reports - which

 9     were reviewed by Mr. Clark - that their body weight was used to pin Mr. Garcia and they
10
       also testified at deposition regarding their weight at the time of the extraction. Thus,
11

12     Defendants can’t reasonably argue that Mr. Clark’s opinion was “baseless”.

13           Plaintiffs’ expert should not be forced to adopt defendants’ version of the facts –
14
       which are frequently disputed by the video evidence - as true in order to testify. It is the
15

16     jury that will ultimately decide the facts, and weigh the experts’ opinions accordingly. If
17     Defendants believe Mr. Clark’s opinions are based on an incorrect set of facts, Defendants
18
       can challenge those opinions through cross-examination. Motions in limine are not
19

20     intended for such fine-tuning of expert testimony. See Hangarter v. Provident Life and Acc.
21     Ins. Co., 373 F.3d 998, 1017 n. 14 (9th Cir.2004) (“The factual basis of an expert opinion
22
       goes to the credibility of the testimony, not the admissibility…”) (brackets, internal
23

24     quotations and citation omitted).
25     V.    TESTIMONY REGARDING MEDICAL/MENTAL HEALTH ISSUES - MR.
26           CLARK SHOULD BE PERMITTED TO TESTIFY FROM THE VIEWPOINT
             OF A REASONABLE OFFICER ENCOUNTERING AN INJURED INMATE.
27

28           Defendants argue that Mr. Clark should not be permitted to testify regarding medical

                                              6                               5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 8 of 11 Page ID #:1241



 1     and mental health care issues because he is not a medical expert. He is however, a police
 2
       practices expert with knowledge and training regarding jail policies and procedures. Those
 3

 4     policies and procedures provide for jail staff to do specific things when an inmate has a

 5     medical need. It is undisputed that prior to the cell extraction, the defendants believed Mr.
 6
       Garcia was a danger to himself and that he needed medical care. It is also undisputed that
 7

 8     none of the Defendants summoned for medical or mental health care to examine Mr. Garcia

 9     before they commenced the cell extraction. Thus, Mr. Clark’s knowledge, training and
10
       experience regarding jail policy and standards for providing medical/mental health care to
11

12     an inmate in need and whether the Defendants’ conduct did not comport with those policies

13     is highly relevant and appropriate for Mr. Clark to provide testimony on. Without rendering
14
       a medical opinion, Mr. Clark should be permitted to discuss the objective factors that should
15

16     have formed the basis for the officers’ decision regarding force and regarding whether or
17     not to summon for medical/mental health care. (See LeBlanc v. City of Los Angeles, No.
18
       CV 04-8250 SVW VBKX, 2006 WL 4752614, at *10 (C.D. Cal. Aug. 16, 2006) (holding
19

20     that Roger Clark should be permitted to testify that the officers's conduct violated the
21     relevant guideline's warnings about asphyxiation and that his statements based on his
22
       experience and relevant police guidelines, that the numerically superior LAPD officers
23

24     could have overpowered a lone individual without resorting to the Taser weapon,
25     notwithstanding Colomey's claim that LeBlanc demonstrated “superhuman strength.” is
26
       admissible.))
27

28

                                              7                               5:18 CV 839 SJO (ASx)
     Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 9 of 11 Page ID #:1242



 1     VI.   MR. CLARK’S REPORT DOES NOT STATE “CAUSE” OF DEATH.
 2
             Defendants make wholly incorrect assertions that Mr. Clark’s report includes opinion
 3

 4     that Mr. Garcia died from positional asphyxiation, a carotid restraint hold, taser, and blows

 5     to the head. (Def Motion in Limine No. 1, p. 9). Nowhere does Clark say those things
 6
       “caused” Mr. Garcia’s death. The portions cited by Defendants are purely Mr. Clark’s
 7

 8     discussion regarding how officers are trained in avoiding positional asphyxiation, using a

 9     taser or carotid hold and administering blows to a subject’s head. Mr. Clark should be
10
       permitted to testify regarding how officers are trained in these subjects as it would assist
11

12     the jury in determining whether their conduct was objectively reasonable.

13     VII. MR. CLARK’S TESTIMONY RELATES TO PARTIES, NOT NON-PARTIES
14
             Defendants seek to preclude Mr. Clark from testifying regarding other issues (i.e.,
15

16     supervision of the cell, meals, time in restraints at the hospital, training, etc.) based on
17     incorrect assertions that all of those things relate to non-parties. Here, Defendant Ayala’s
18
       name appeared on both the sobering and safety cell logs. Additionally, at least 5 other
19

20     Defendants’ names also appeared on the safety cell log. Thus, several parties to this action
21     were directly involved with the supervision of Mr. Garcia in the sobering and safety cells.
22
       Thus, Mr. Clark should be able to testify regarding whether the supervision was in line with
23

24     standard jail practices and procedures, along with whether any of those Defendants
25     involved in the monitoring of Mr. Garcia provided the required nourishment to him while
26
       he was in solitary confinement. Other parties (Defendants Tesillo and Ayala) were involved
27

28     with maintaining Mr. Garcia in restraints after his transfer to the hospital detention unit.

                                              8                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 10 of 11 Page ID #:1243



 1   Furthermore, it is undisputed that Mr. Garcia remained in the Restraint Chair for several
 2
     hours after his arrival at the hospital. Since the Restraint Chair is a use of force, Mr. Clark
 3

 4   should be permitted to testify on the policies and practices of continued use of a restraint

 5   chair and range of motion requirements. All of the foregoing testimony directly relates to
 6
     the individual liability of several of the parties in this case.
 7

 8   VIII. MR. CLARK’S OPINIONS AREN’T “ARGUMENT”

 9          Defendants again ask this Court to preclude Mr. Clark from testifying about things
10
     that are not even contained in Mr. Clark’s report. Defendants identified arguments that a
11

12   specific witness should be believed (Def. MIL #1 pg. 15), however, as discussed above,

13   nowhere in Mr. Clark’s report does he opine on the credibility of any witness. Next
14
     Defendants quibble with some of the vocabulary used by Mr. Clark to describe the incident.
15

16   While Plaintiffs agree that Mr. Clark can’t make legal conclusions, Mr. Clark can describe
17   the incident using his own vocabulary. Under Graham v. Connor, 490 U.S. 386, 396, 109
18
     S.Ct. 1865, 104 L.Ed.2d 443 (1989) the nature of the force used is an important factor that
19

20   is weighed in determining if excessive force was used. Thus, Defendants’ disputes with
21   such phrases like “forceful throw”, “grabbed and thrown”, “sudden, undisciplined and
22
     unabated”, “piled upon”, “gross departure” all represent descriptions of the nature of the
23

24   force used by defendants and do not, in and of themselves reach a legal conclusion that the
25   force used violated Constitutional standards. (See LeBlanc v. City of Los Angeles, supra
26
     at p. 10 wherein the Court stated it will permit Roger Clark to describe LeBlanc as
27

28   delusional, impaired, distraught, or any other adjective that a lay person would use to

                                               9                             5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 99 Filed 05/24/19 Page 11 of 11 Page ID #:1244



 1   describe a person in LeBlanc's state at the time of the incident.)
 2
           Defendants also contend that Mr. Clark’s statements that certain things “should not”
 3

 4   have been done represent only personal opinion/argument. The contention lacks merit. It

 5   is clear from Mr. Clark’s report that his comments are based upon his expertise regarding
 6
     applicable policies and procedures and Mr. Clark cites those relevant policies therein.
 7

 8   IX.   OPINIONS STATED IN THE REPORT CAN BE ELABORATED UPON

 9         Plaintiffs agree that opinions not stated in Mr. Clark’s report are generally not
10
     admissible at trial. However, an expert is allowed to elaborate on opinions which are
11

12   expressed in the report. Lewert v. Boiron, Inc., 212 F. Supp. 3d 917, 932 (C.D.Cal. 2016)

13   (“Rule 26(a)(2)(B) ‘does not limit an expert's testimony simply to reading his report’ and
14
     ‘contemplates that the expert will supplement, elaborate upon, and explain his report in his
15

16   oral testimony”).     Additionally, expert depositions are occurring so if additional
17   information is obtained through expert depositions, then Defendants will have had fair
18
     opportunity to cross-examine Mr. Clark on those opinions.
19

20   X. CONCLUSION
21         For the foregoing reasons, Plaintiffs’ request that this Court deny Defendants’
22   Motion in Limine No. 1 to Limit the Testimony of Roger Clark. Should the Court be
23   inclined to limit Mr. Clark’s testimony in any manner, the same limitations should be
24   applied to Defendants’ expert Robert Fonzi.
25                                    Respectfully submitted,
26
     Dated: May 24, 2019              \s\_Suzanne Skolnick__________
27                                    Suzanne Skolnick, Esq.
28                                    Attorney for Plaintiffs, Mary Garcia, et al.

                                             10                              5:18 CV 839 SJO (ASx)
